            Case 2:17-mc-00143-RSL Document 12 Filed 05/06/20 Page 1 of 2



 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                               NO. 2:17-MC-143 RSL
11
                               Plaintiff,                           (2:98-CR-0527-1)
12
             vs.                                             Order Terminating
13                                                           Garnishment Proceeding
     TERRILL D. BEEBE,
14
              Defendant/Judgment Debtor,
15
           and
16
     SMOKEY POINT CONCRETE
17
                               Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated as of May 8, 2020.

25   Smokey Point Concrete shall pay to the Clerk of Court the amounts it has
26
     withheld from Defendant/Judgment Debtor Terrill D. Beebe’s paychecks
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v. Terrill D. Beebe and Smokey Point Concrete USDC#: 2:17-MC-143-             SEATTLE, WA 98101
     RSL/2:98-CR-0527-1)1                                                               PHONE: 206-553-7970
            Case 2:17-mc-00143-RSL Document 12 Filed 05/06/20 Page 2 of 2



 1   pursuant to this garnishment through May 8, 2020, and is thereafter relieved
 2
     of further responsibility pursuant to this garnishment.
 3
 4
            Dated this 6th day of May, 2020.
 5
 6
                                      A
                                      JUDGE ROBERT S. LASNIK
 7
                                      UNITED STATES DISTRICT COURT JUDGE
 8
 9
     Presented by:
10
     s/ Kyle A. Forsyth
11   KYLE A. FORSYTH, WSBA # 34609
12   Assistant United States Attorney

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                 UNITED STATES ATTORNEY’S OFFICE
                                                                               700 STEWART STREET, SUITE 5220
     (USA v. Terrill D. Beebe and Smokey Point Concrete USDC#: 2:17-MC-143-           SEATTLE, WA 98101
     RSL/2:98-CR-0527-1)2                                                             PHONE: 206-553-7970
